UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

  
 

mee ee ee eee ee ee a ee tt eee x
VALTUS CAPITAL GROUP, LLC,
Plaintiff
ALNCLE Ss 19¢cv4737 (DLC)
ve ORDER
PARQ EQUITY LIMITED PARTNERSHIP, PARQ ‘
HOLDINGS LIMITED PARTNERSHIP, PARQ _
VANCOUVER LIMITED PARTNERSHIP, PARQ Wusscasy
VANCOUVER ULC, and 1010094 B.C. LTD., Hoy I
7 oad i
i} i
+ 3 i
Defendants. "abe CATLY FILED:
Oe yi

po Pa eg 4

pita weg ;

. i
4 fate ware i oar

r sooyerd a

i mR Eg cM “ 24 i
t a Bea a. ; i
2 . i
i spent ii
BR wee romans ao 4G

DENISE COTE, District Judge: ton

 

Entities must be represented by an attorney in federal
court or judgment against them may be entered by default.

Pridgen v. Andresen, 113 F.3d 391, 393 (2d Cir. 1997).

 

Plaintiff’s February 7, 2020 letter notifies the Court that
defendants have elected to retain new counsel and are requesting
to stay discovery in this matter. It is hereby

ORDERED that the request for a stay of discovery is denied.

IT IS FURTHER ORDERED that the parties may extend fact
discovery on consent into the period of expert discovery.

IT IS FURTHER ORDERED that the Summary Judgment and Joint

Pretrial Order schedules set forth in the August 27, 2019

 

 

 
Scheduling Order are firm and shall remain in effect.

SO ORDERED:

Dated: New York, New York
February 11, 2020

oniry (Ne

DINISE. COTE
United States District Judge

 
